Citation Nr: 9923904	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-10 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
the residuals of a bunionectomy with resection of the 
metatarsal head of the right great toe.

2.  Entitlement to a rating in excess of 10 percent for 
the residuals of a bunionectomy with resection of the 
metatarsal head of the left great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1998, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, confirmed 
and continued its denials of entitlement to a rating in 
excess of 10 percent for the residuals of a bunionectomy 
with resection of the metatarsal head of the right great 
toe as well as entitlement to a rating in excess of 10 
percent for the residuals of a bunionectomy with 
resection of the metatarsal head of the left great toe.  
Thereafter, the case was returned to the Board for 
further appellate action.

In March 1998, the RO denied entitlement to service 
connection for osteomyelitis and peripheral vascular 
disease, secondary to the service-connected residuals of 
the bilateral bunionectomies.  A notice of disagreement 
has not been received with respect to that decision; and, 
therefore, those issues are not currently on appeal.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran underwent a below-the-knee amputation on 
the left and amputation of multiple toes on the right, 
including the right great toe and metatarsal head.  

3.  The veteran's surgeries are unrelated to the service-
connected residuals of bunionectomies, bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
the residuals of a bunionectomy with resection of the 
metatarsal head of the right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5171, 5280, and 5284 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
the residuals of a bunionectomy with resection of the 
metatarsal head of the right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5171, 5280, and 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the 
veteran's claim of entitlement to increased ratings for 
the residuals of a bunionectomy of each foot with 
resection of the metatarsal are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's residuals of bilateral bunionectomies are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 
10 percent rating is warranted for severe unilateral 
hallux valgus if it is equivalent to amputation of the 
great toe.  A 10 percent rating is also warranted for the 
residuals of surgery to correct unilateral hallux valgus 
in which there has been resection of the metatarsal head.  
A 10 percent evaluation is the highest schedular rating 
available for that disorder.

After reviewing the record, the Board is of the opinion 
that additional diagnostic codes are potentially 
applicable, namely 38 C.F.R. § 4.71, Diagnostic Code 5171 
and 5284.  Under Diagnostic Code 5171, 10 percent rating 
is warranted for amputation of the great toe without 
metatarsal involvement.  A 30 percent rating is warranted 
for amputation with removal of metatarsal head.  

Under Diagnostic Code 5284, a 10 percent rating is 
warranted for moderate residuals of a foot injury.  A 20 
percent rating is warranted for moderately severe 
residuals, while a 30 percent rating is warranted for 
severe residuals.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of 
use of the foot.  If loss of use of the foot is present, 
special monthly compensation is also warranted.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) United States Court of Appeals for 
Veterans Claims (formerly the United States Court of 
Veterans Appeals, hereinafter Court) recently considered 
the question of functional loss as it relates to the 
adequacy of assigned disability ratings.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that it is not enough for an examiner to state a range of 
motion.  Rather, 38 C.F.R. § 4.40 required consideration 
of factors such as lack of normal endurance, functional 
loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the 
effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10.  

The service medical records show that in June 1951, the 
veteran complained of bunions on both feet for as long as 
he could remember.  He demonstrated a marked hallux 
valgus deformity with large metatarsophalangeal 
phalangeal exostosis of the first toe, bilaterally.  X-
rays confirmed the presence of bilateral hallux valgus, 
grade 2.  The veteran underwent bilateral Keller surgery 
in which the exostoses were removed and the proximal half 
of the proximal phalanx of the great toe was removed.  By 
August 1951, the veteran was found to be freely 
ambulatory and was returned to duty.  

In July 1985, Dr. Brian Rolfe reported the result of X-
rays which showed that the veteran's bunions had 
recurred.  

In August 1994, the veteran underwent a VA foot 
examination.  He reported that since his bunionectomy in 
service, he had had a progressive loss of sensation 
beginning in his toes and extending up the calf of each 
leg, reaching a level just distal to each knee.  
Sensation was diminished in a stocking glove distribution 
just below each knee.  It was noted that he had a 10 year 
history of diabetes which was controlled with insulin.

On examination, the veteran was able to ambulate without 
any impairment.  He had hammertoe deformities, varicose 
veins, bilateral bunion scars, bilateral bunion scars 
with stasis pigmentation, 1+ pretibial edema, and tick 
toenails.  His pulses were 4+ on a 0 to 4 scale.  He had 
early cellulitis involving the left great toe at the base 
of the toe nail.  The skin was brilliant red, blanching, 
and tender.  His gait and station were normal, and he 
could walk on his heels and toes, tandem walk, hop with 
both feet off the floor, and do a full squat and return 
without assistance.  His Romberg sign was normal.  He had 
a flat transverse arch on each foot.  His bunionectomy 
scars were well healed.  

X-rays were interpreted by the radiologist as showing 
resection of the first metatarsophalangeal joint with 
soft tissue calcification and remaining portion of the 
distal metatarsal bone with degenerative changes, 
especially the right foot.  The rest of the toes were 
normal.  There was plantar spur and calcification of the 
Achilles tendon.  The examiner interpreted the X-rays as 
showing postoperative changes involving the distal end of 
the first metatarsal bone of each foot consistent with a 
previous bunionectomy with some osteoarthritic changes 
and sesamoid bones.  The impressions from the VA 
examination were status post bunionectomy, 
osteoarthritis, and insulin dependent diabetes mellitus 
with peripheral diabetic neuropathy.  

In February 1995, the veteran was hospitalized for 
various disabilities, including severe osteoarthritis of 
the first metatarsophalangeal joint; sesamoiditis of the 
left foot; and bilateral diabetic foot ulcers.  He was to 
have an ostectomy of the left foot; however, that was 
canceled, when he developed a fever.  In May 1995, the 
veteran underwent debridement of both ulcers.

In June 1995, the veteran was hospitalized for diabetes, 
hypertension, and osteomyelitis of the right first 
metatarsal and proximal phalanx.  The osteomyelitis was 
confirmed by a bone scan prior to admission.  

In July 1995, a bone scan was highly suggestive of 
osteomyelitis of the proximal phalanx and first 
metatarsal head on the right and the metatarsal head of 
the left first toe.  Later that month, both great toes 
were amputated.

From April to May 1996, the veteran was hospitalized by 
VA for diabetic foot ulcers and diabetes mellitus.  There 
was 3+ edema of the ankles.  On the bottom of the right 
foot was blister, approximately 4 by 4 cm, consisting of 
dead tissue with a collection of fluid under it.  For the 
left foot, the veteran had a 2 by 2 cm ulcer with a 
yellow crust over it and dead tissue over it.  X-rays did 
not show any signs of infection. A bone scan and white 
cell count were consistent with cellulitis, but there 
were no signs of osteomyelitis.  Following debridement of 
the blister by the Peripheral Vascular Surgery Service, 
it was found that the veteran had exposed cartilage which 
had very little chance to reheal.  Later in May 1996, the 
veteran underwent debridement of both foot ulcers, as 
well as resection of the 2nd metatarsal head on the left.

In July 1996, VA X-rays revealed new osteomyelitis of the 
second metatarsal and second and third proximal 
phalanges, right foot.  

In August 1996, the veteran was hospitalized by VA for 
amputation of the second right metatarsal head and 
proximal phalanx, leaving the toe intact.  It was noted 
that the veteran had multiple amputations involving the 
right and left foot, secondary to diabetes mellitus and 
peripheral vascular disease.  

In October 1997, the veteran was hospitalized by VA for 
amputation of the second and third toes of his right 
foot, due to chronic osteomyelitis.  

In December 1997, the veteran underwent left 
transmetatarsal amputation secondary to osteomyelitis.

In April 1998, the veteran was again hospitalized by VA.  
It was noted that he had a history of peripheral vascular 
disease and infection of the left foot and that he 
underwent a transmetatarsal amputation.  He subsequently 
developed osteomyelitis of one of the metatarsal heads.  
A course of antibiotics was tried with no result, and he 
developed gangrene of his left foot with cellulitis going 
up his left leg.  He subsequently underwent a below-the-
knee amputation of the left leg.  

The foregoing evidence shows that following his 
bunionectomies in service in June 1951, the veteran's 
feet were essentially quiescent for many years.  Although 
he reported in 1994, that he had been having trouble with 
the residuals of the bunionectomies since service, the 
objective evidence on file does not support those 
complaints.  Rather, the evidence shows that in the mid-
1990's, he began to experience many problems with his 
lower extremities due to diabetes mellitus, peripheral 
vascular disease, and osteomyelitis, disabilities for 
which service connection had not (and has not yet) been 
established.  Those disabilities reportedly resulted in a 
below the knee amputation of the left leg and amputations 
of several toes on his right foot, including the right 
great toe and metatarsal head.  There was no medical 
evidence, however, that such amputations were in any way 
related to the service-connected residuals of the 
bilateral bunionectomies.  Rather, the evidence shows 
that it is medically documented that his amputations were 
due to other, nonservice-connected disabilities.  
Accordingly, the Board is of the opinion that there is no 
basis for a rating in excess of the currently assigned 
and protected 10 percent for the residuals of the 
veteran's bunionectomies.

In arriving at this decision, the Board has considered 
the possibility of referring this case to the Director of 
the VA Compensation and Pension Service for possible 
approval of an extraschedular rating commensurate with 
the average earning capacity impairment due exclusively 
to his defective hearing.  The governing norm in these 
exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture , with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1998).  

In this case, however, there is no evidence of marked 
interference with employment. Notably, there is no 
documentation of work missed by the veteran or of 
termination from employment, mutual or otherwise, because 
of his service-connected disability.  In essence, the 
record shows that the manifestations of the disability 
are those contemplated by the noncompensable evaluation 
which is based on the average impairment in earning 
capacity.  Although frequently hospitalized in recent 
years due to problems with his lower extremities, those 
hospitalizations were not attributed to service-connected 
disability.  Accordingly, the Board finds no reason for 
referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a bunionectomy with resection of the 
metatarsal head of the right great toe is denied.

Entitlement to a rating in excess of 10 percent for the 
residuals of a bunionectomy with resection of the 
metatarsal head of the left great toe is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

